DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action mailed 09/04/2021, Applicants amended claims 17, 19-23 and 27-31, cancelled claims 1-16, 18 and 28 and added claim 33 in the response filed 12/01/2021.
Claims 17, 19-27 and 29-33 are pending examination.
Response to Arguments
Applicants’ amendments to the Specification has overcome the previous drawing objection, as set forth on page 2-3 of the 09/04/2021 OA.
Applicants’ amendments to claims 19, 20, 22 and 23 have overcome the previous claim objections, as set forth on pages 3-4 of the 09/04/2021 OA.
Applicants’ amendments to claim 18, 27, 28, 30 and 31 has overcome the previous 35 USC § 112 claim rejections, as set forth on page 5 of the 09/04/2021 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.
Reasons for Allowance
Claims 17, 19-27 and 29-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 17 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 17, a filter substrate, and a color filter layer, a cathode layer, an organic light-emitting layer and an anode array sequentially formed on the filter substrate, the anode array comprising a plurality of anode units spaced apart from each other, the color filter layer comprising a plurality of filter units, and each of the anode units corresponding to each of the filter units, wherein the organic light-emitting display screen further comprises a drive backplane, the anode array further comprises a plurality of first electrodes spaced apart from each other, at least one first electrode of the plurality of first electrodes is formed on at least one anode unit of the plurality of anode units and bonded to the drive backplane, and the at least one anode unit of the plurality of anode units is electrically connected to the drive backplane through the at least one first electrode of the plurality of first electrodes.
Claims 19-26 are allowed, because they depend from the allowed claim 17.  
Independent claim 27 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 27, S1, providing a filter substrate, and forming a patterned color filter layer on the filter substrate, and the color filter layer comprising a plurality of filter units having different colors; S2, sequentially depositing a cathode layer, an organic light-emitting layer, and an anode unit material over the color filter layer; S3, patterning the anode unit material to form a plurality of anode units spaced apart from each other, each of the anode units corresponding to each of the filter units, and the plurality of anode units forming part of [[the]]an anode array, wherein the step S3 comprises: S31, depositing a protective material to cover the anode unit material after depositing the anode unit material; S32, forming a photoresist mask plate on the protective material by a photolithography patterning process; S33, forming a plurality of protective units spaced apart from each other by etching the protective material with the photoresist mask plate as a mask, and then removing the photoresist mask plate; S34, forming the plurality of anode units spaced apart from each other by etching the anode unit material with the plurality of protective units as a mask.
Claims 29-32 are allowed, because they depend from the allowed claim 27.  
Independent claim 33 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 33, S1, providing a filter substrate, and forming a patterned color filter layer on the filter substrate, and the color filter layer comprising a plurality of filter units having different colors; S2, sequentially depositing a cathode layer, an organic light-emitting layer, and an anode unit material over the color filter layer; S3, patterning the anode unit material to form a plurality of anode units spaced apart from each other, each of the anode units corresponding to each of the filter units, and the plurality of anode units forming part of the anode array, wherein the method further comprises S4: providing a drive backplane, the step S4 comprising: S41, forming on a drive substrate a plurality of second electrodes spaced apart from each other, the second electrodes and the drive substrate constituting the drive backplane; S42, bonding the anode array to the second electrodes with an anisotropic conductive film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895